[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 245 
Section 230 of the Tax Law (Cons. Laws, ch. 60) as it stood at the date of death of the decedent and when the tax in question was paid, directed that where the transfer was to a person or corporation exempt from taxation or taxable at a rate less than the rate imposed and paid, the amount of any overpayment of such a tax with interest thereon should be returned to such person or corporation. This direction has not been abrogated by subsequently enacted provisions of the statute regulating the right to interest on deposits made thereunder. (L. 1911, ch. 800; L. 1925, ch. 144.) However unjust to the life tenant the result may be in this case, we are here bound to enforce section 230 as it stood when the tax in question was paid.
The order of the Appellate Division should be reversed and the decree of the Surrogate's Court modified so as to direct that the interest on the transfer tax refund be paid to the appellant American Academy in Rome and, as so modified, affirmed, with costs in all courts to both parties payable out of the fund.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur.
Ordered accordingly. *Page 247